DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-37 and 109-118 are pending.
Claim 117 was amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 117 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 11/30/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 10, 14-22, and 36 are rejected under 35 U.S.C. 103 as being unpatentable Soltermann (US 20180193216 A1), herein referred to as Soltermann, in view of Besnard (FR 3083695 A1), herein referred to as Besnard.
Regarding claim 1, Soltermann discloses a surgical table comprising: a base (see FIGS. 1-6C; lifting column 60 is disposed over flat plate) for standing on a floor; a column (lifting column 60) extending from the base; a mechanism (table 20) coupling the tabletop to the column and for enabling rotational movement of the tabletop relative to the column about two orthogonal axes, wherein one of the two orthogonal axes is parallel to the longitudinal direction of the tabletop and the other of the two orthogonal axes is parallel to the transverse direction of the tabletop; and first and second actuators. See FIGS. 3-6C, table is capable of tilting along axes in the longitudinal and transverse directions of the table due to actuation of actuators 70, 80, and 90. Actuators 70 and 80 control tilt along a transverse axis while actuator 90 controls tilt along a longitudinal axis. Soltermann does not explicitly disclose the mechanism comprising a first frame connected to the tabletop and a second frame connected to the column and rotatably mounted on the first frame about an axis that is orthogonal to both longitudinal and transverse directions of the tabletop; each actuator being connected to a respective one of the frames for moving the respective frame about a respective one of the two orthogonal axes, wherein the first frame is connected to the column via the first actuator, and the second frame is connected to the column via the second actuator. Besnard, however, discloses a lifting column for use in operating table comprising a plurality of actuators 3, 4, and 25, a mobile support 6, and intermediate portion 8 (considered first and second frames) where actuators 3 and 4 connect to the intermediate portion 8 and actuator 25 connects to the mobile support 6 for the purpose of fabricating a frame for an operating table capable of facilitating tilt of an operating table about a 
Regarding claim 2, Soltermann (in view of Besnard) teaches the first frame is connected to the first actuator by a first gimbal mechanism and the second frame is connected to the second actuator by a second gimbal mechanism. Soltermann discloses couplings 69 connecting actuators 70 and 80 to table 20 where actuator 70 or 80 can be considered a second actuator and universal coupling 68 connecting actuator 90 to table 20 considered to be a first actuator. Besnard is relied upon to teach mobile support 6 and intermediate portion 8 where it flows naturally that the combination teaches all of the limitations of the second claim. 
Regarding claims 3 and 4, Soltermann (in view of Besnard) teaches (claim 3) the first gimbal mechanism is configured to rotate the tabletop about an axis parallel to the transverse direction of the tabletop and the second gimbal mechanism is configured to rotate the tabletop about an axis parallel to the longitudinal direction of the tabletop, or (claim 4) each of the first and second actuators is for moving both of the frames about a respective one of the two orthogonal 
Regarding claim 5, Soltermann (in view of Besnard) does not explicitly disclose the total number of actuators via which the second frame is connected to the column is only one. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann as modified by Besnard to have the claimed configuration since it has been held that rearrangement of parts where it would not have modified the operation of the device is matter of design choice. Besnard teaches actuator 25 is connected to the mobile support 6 being the singular actuator connected to the mobile support 6.
Regarding claim 6, Soltermann (in view of Besnard) teaches one or each of the first and second actuators is connected to the respective frame via a universal joint. Examiner notes Soltermann discloses universal joint 68.
Regarding claim 7, Soltermann (in view of Besnard) teaches one or each of the first and second actuators is rotatably connected to the column about only a single axis. Examiner notes Soltermann discloses coupling 69.
Regarding claim 10, Soltermann (in view of Besnard) teaches each of the first and second actuators comprises a cylinder connected to one of the column and the respective frame, and an elongate part movably disposed within the cylinder and connected to the other of the column and the respective frame (see Soltermann, FIGS. 1-6C; actuators comprise a cylinder from which an elongated rod extends and retracts).
Regarding claims 14 and 15, Soltermann (in view of Besnard) teaches (claim 14) the first frame is connected to the column via the first actuator and via a third actuator in parallel to the first actuator, and (claim 15) the total number of actuators via which the first frame is connected to 
Regarding claim 16, Soltermann (in view of Besnard) teaches the first and third actuators are connected to opposed sides of the column (see Soltermann, actuators 70 and 80 are on opposite sides of column lifting column 60.
Regarding claim 17, Soltermann (in view of Besnard) does not explicitly teach each of the first and third actuators is connected to a respective one of two opposite end portions of the first frame. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have a smaller table 20 since it has been held that “the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Decreasing the surface area of the table disclosed by Soltermann would merely place the coupling devices of connecting the actuators to the table along the edges of said table and would not change the operation of the apparatus.
Regarding claims 18, 19, and 20, Soltermann (in view of Besnard) teaches (claim 18) the third actuator is connected to the first frame via a universal joint, or (claim 19) one or each of the first and third actuators is rotatably connected to the column about only a single axis, and (claim 20) the first actuator is rotatably connected to the column about a first axis and the third actuator is rotatably connected to the column about a third axis, wherein the third axis is spaced from and parallel to the first axis. Soltermann teaches two actuators 70 and 80 are connected to the table 20 via couplers 69, rotatable about one axis and actuator 90 is connected to table 20 via 
Regarding claim 21, Soltermann (in view of Besnard) teaches the third actuator comprises a cylinder connected to one of the column and the first frame, and an elongate part movably disposed within the cylinder and connected to the other of the column and the first frame (see Soltermann, FIGS. 1-6C; actuators comprise a cylinder from which an elongated rod extends and retracts).
Regarding claim 22, Soltermann (in view of Besnard) teaches each of the first, second and third actuators is extendible, and extension of all of the first, second and third actuators increases the height of the mechanism thereby increasing a height of the tabletop above the column. See Soltermann, FIG. 2, extending each of the actuators 70, 80, and 90 causes the table 20 to rise above the top surface of lifting column 60.
Regarding claim 36, Soltermann (in view of Besnard) teaches the column is of adjustable height (see Soltermann, para. [0038]; lifting column 60 for raising and lowering a table).

Claims 11-13, 23-27, 30, 32-35, 109-111, and 116-118 are rejected under 35 U.S.C. 103 as being unpatentable over Soltermann, in view of Besnard, and further in view of Marcroft et al. (US 8215199 B2), herein referred to as Marcroft.
Regarding claim 11, Soltermann (in view of Besnard) does not explicitly teach first and second extensible stabilisers, wherein the first frame is connected to the column via the first extensible stabiliser in parallel with the first actuator, and the second frame is connected to the column via the second extensible stabiliser in parallel with the second actuator. Marcroft, however, discloses a parallel kinematic positioning system comprising a plurality of linear servo motor 
Regarding claim 12, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first and second actuators are connected to the respective first and second frames via respective first and second universal joints, and wherein the first and second extensible stabilisers are connected to the respective first and second frames via the respective first and second universal joints. Marcroft is relied upon to teach counterbalance assemblies coupled to linear actuators extending where the combination is coupled to upper platform via attachment structures 36 that rotatably interface with a corresponding U-joint ball 110. 
Regarding claim 13, Soltermann (in view of Besnard and further in view of Marcroft) does not explicitly teach the total number of extensible stabilisers via which the first frame is connected to the column is only two, and the total number of extensible stabilisers via which the second frame is connected to the column is only two. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann as modified by Besnard and Marcroft to have the same number of counterbalance assemblies as the number of actuators connecting to a particular frame since the Marcroft teaches each of the actuators is coupled to a counterbalance assembly where Besnard is relied upon to teach the number of a actuators connected to a particular frame can 
Regarding claim 23, Soltermann (in view Besnard) teaches a surgical table comprising: a base (see FIGS. 1-6C; lifting column 60 is disposed over flat plate) for standing on a floor; a column extending from the base (lifting column 60); a mechanism (table 20) coupling the tabletop to the column and for enabling rotational movement of the tabletop relative to the column about two orthogonal axes. Soltermann, does not explicitly teach the mechanism comprising a first frame connected to the tabletop, a second frame rotatably mounted on the first frame. Besnard, however, discloses a lifting column for use in operating table comprising a plurality of actuators 3, 4, and 25, a mobile support 6, and intermediate portion 8 (considered first and second frames) where actuators 3 and 4 connect to the intermediate portion 8 and actuator 25 connects to the mobile support 6 for the purpose of fabricating a frame for an operating table capable of facilitating tilt of an operating table about a plurality of axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have an intermediate portion and mobile support as taught by Besnard since it has been held that making parts separable requires mere ordinary skill in the art unless there are new or unexpected results. Making separable allows for replacement of individual parts or grants access to specific areas of an apparatus. Examiner further notes that Soltermann teaches the plurality of actuators connect between the table and the lifting column. Soltermann does not explicitly teach first and second extensible stabilisers, and first and second actuators disposed outside of both the first and second extensible stabilisers, each actuator being connected to a respective one of the frames for moving the respective frame about a respective one of the two orthogonal axes; wherein the first frame is connected to the column via the first extensible stabiliser and the first actuator in parallel, and 
Regarding claim 24, Soltermann (in view of Besnard and further in view of Marcroft) teaches wherein the second frame is rotatably mounted on the first frame about an axis that is orthogonal to both longitudinal and transverse directions of the tabletop. Besnard is relied upon to teach an intermediate portion 8 rotatably mounted to mobile support 6 sharing an axis defined by the direction of the vertical lifting column. Said vertical axis is orthogonal to each the transverse and longitudinal directions of each the intermediate portion 8 and mobile support 6.
Regarding claim 25, Soltermann (in view of Besnard and further in view of Marcroft) teaches wherein one of the two orthogonal axes is parallel to a longitudinal direction of the tabletop and 
Regarding claim 26, Soltermann (in view of Besnard and further in view of Marcroft) teaches one or each of the first and second extensible stabilisers comprises a cylinder connected to one of the column and the respective frame, and an elongate part movably disposed within the cylinder and connected to the other of the column and the respective frame. Marcroft discloses counterbalance assemblies comprising a sleeve 118 indirectly attached to base plate 12 and magnetic shaft 126 disposed within the sleeve and indirectly attached to upper movable platform 28.
Regarding claim 27, Soltermann (in view of Besnard and further in view of Marcroft) teaches one or each of the first and second actuators is rotatably connected to the column about only a single axis (Examiner notes Soltermann discloses coupling 69).
Regarding claim 30, Soltermann (in view of Besnard and further in view of Marcroft) teaches one or each of the first and second extensible stabilisers is rotatably connected to the column about only a single axis. Examiner notes Marcroft teaches counterbalance assemblies 111 are connected with and parallel with linear servo motor subassemblies 134 where Soltermann discloses at least two actuators are rotationally connected to the lifting column, where it flows naturally that said counterbalance assemblies would be rotatably connected to the column in combination.
Regarding claim 32, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first actuator is connected to the first frame via a first universal joint. Examiner notes Soltermann discloses universal joint 68.
Regarding claim 33, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first extensible stabiliser is connected to the first frame via the first universal joint. Examiner 
Regarding claim 34 and 35, Soltermann (in view of Besnard and further in view of Marcroft) teaches (claim 34) the second actuator is connected to the second frame via a second universal joint, and (claim 35) the second extensible stabiliser is connected to the second frame via the second universal joint. Marcroft is relied upon to teach counterbalance assemblies coupled to linear actuators extending where the combination is coupled to upper platform via attachment structures 36 that rotatably interface with a corresponding U-joint ball 110. 
Regarding claim 109, Soltermann discloses a surgical table comprising: a base (see FIGS. 1-6C; lifting column 60 is disposed over flat plate) for standing on a floor; a column (lifting column 60) extending from the base; a mechanism (table 20) coupling the tabletop to the column and for enabling rotational movement of the tabletop relative to the column about two orthogonal axes. Soltermann does not explicitly disclose the mechanism comprising a first frame connected to the tabletop, a second frame rotatably mounted on the first frame. Besnard, however, discloses a lifting column for use in operating table comprising a plurality of actuators 3, 4, and 25, a mobile support 6, and intermediate portion 8 (considered first and second frames) where actuators 3 and 4 connect to the intermediate portion 8 and actuator 25 connects to the mobile support 6 for the purpose of fabricating a frame for an operating table capable of facilitating tilt of an operating table about a plurality of axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have an intermediate portion and mobile support as taught by Besnard since it has been held that making parts separable requires mere ordinary skill in the art unless there are new or unexpected results. Making separable allows for replacement of 
Soltermann does not explicitly disclose an extensible stabiliser, and first, second and third actuators disposed outside of the extensible stabiliser, each of the first and second actuators being connected to a respective one of the frames for moving the respective frame about a respective one of the two orthogonal axes, wherein the first frame is connected to the column via the first and third actuators in parallel, and the second frame is connected to the column by the extensible stabiliser and second actuator in parallel; and wherein the total number of actuators via which the first frame is connected to the column is only two, and the total number of actuators via which the second frame is connected to the column is only one.
Marcroft, however, discloses a parallel kinematic positioning system comprising a plurality of linear servo motor subassemblies 134 coupled to counterbalance subassemblies 111 where said linear servo motor subassemblies 134 and counterbalance subassemblies 111 further connected between base plate 12 and upper movable platform 28 for the purpose of precisely control the tilt of the upper platform about different axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann to have actuators coupled with counterbalance assemblies as taught by Marcroft in order to facilitate additional precision in the movement of the actuators. Examiner notes the combination of Soltermann modified by Besnard teaches intermediate portion 8 is connected to the column via two actuators and mobile support 6 is connected to the column via one actuator. Furthermore since Marcroft teaches counterbalance assemblies 111 are connected in parallel with linear servo motor subassemblies, the limitations of the claim are therefore taught. Soltermann does not explicitly disclose a tabletop providing a patient support surface. Besnard, however, can be further be relied upon to teach an operating table 35 for the 
Regarding claim 110, Soltermann (in view of Besnard and further in view of Marcroft) teaches wherein the second frame is rotatably mounted on the first frame about an axis that is orthogonal to both longitudinal and transverse directions of the tabletop. Besnard is relied upon to teach an intermediate portion 8 rotatably mounted to mobile support 6 sharing an axis defined by the direction of the vertical lifting column. Said vertical axis is orthogonal to each the transverse and longitudinal directions of each the intermediate portion 8 and mobile support 6.
Regarding claim 111, Soltermann (in view of Besnard and further in view of Marcroft) teaches wherein one of the two orthogonal axes is parallel to a longitudinal direction of the tabletop and the other of the two orthogonal axes is parallel to a transverse direction of the tabletop. Examiner notes actuator 90 rotates table 20 about a first axis and actuators 70 and 80 rotate table 20 about a second axis perpendicular to the first axis.
Regarding claim 116, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first frame is connected to the first actuator by a first gimbal mechanism and the second frame is connected to the second actuator by a second gimbal mechanism. Soltermann discloses couplings 69 connecting actuators 70 and 80 to table 20 where actuator 70 or 80 can be considered a second actuator and universal coupling 68 connecting actuator 90 to table 20 considered to be a first actuator. Besnard is relied upon to teach mobile support 6 and intermediate portion 8 where it flows naturally that the combination teaches all of the limitations of the second claim. 
Regarding claim 117, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first and third actuators are connected to the first frame by a first gimbal mechanism and 
Regarding claim 118, Soltermann (in view of Besnard and further in view of Marcroft) teaches the first gimbal mechanism is configured to rotate the tabletop about an axis parallel to the transverse direction of the tabletop and the second gimbal mechanism is configured to rotate the tabletop about an axis parallel to the longitudinal direction of the tabletop. Examiner notes actuator 90 rotates table 20 about a first axis and actuators 70 and 80 rotate table 20 about a second axis perpendicular to the first axis, see Soltermann. Furthermore, Marcroft is relied upon to teach attachment structures 36 that rotatably interface with a corresponding U-joint ball 110 thereby providing a means for actuators to facilitate of the table 20 along orthogonal axes. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Soltermann, in view of Besnard, and further in view of Pageot et al. (US 3868103 A), herein referred to as Pageot.
Regarding claim 37, Soltermann (in view of Besnard) does not explicitly teach the first frame is connected to the tabletop via a tabletop traverse mechanism for enabling movement of the tabletop relative to the column in a selected longitudinal direction of the tabletop. Pageot, however, discloses a surgical and examination table structure comprising a patient receiving platform 102 that slidably connected to carrier means 112 on vertical supporting frame means 114 for the purpose of longitudinally displace said platform 102 relative to the vertical supporting means 114. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Soltermann with .
Allowable Subject Matter
Claim 8, 9, 28, 29, 31, 112, 113, 114, and 115 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
With regards to claim 1, applicant argues that neither Soltermann nor Besnard teach “an axis that is orthogonal to both longitudinal and transverse directions of the tabletop” further providing that the final sentence of paragraph [038] of Besnard that "intermediate part 8 is itself articulated around an axis 11 parallel to the axis A, on the movable support 6 in the form of a rectangular frame" and “It is further stated in the second sentence of paragraph [038] that the axis A is aligned in a transverse direction. This is illustrated in figure 1 of Besnard, where axis 11 (and axis A, to which axis 11 is parallel) is shown to extend in the same plane as the tabletop, rather than extending in a direction normal to the tabletop.” Examiner respectfully disagrees with the characterization of the reference. The relationship provided by the citations of Besnard are present as the relationship between the tabletop, the intermediate part 8 and the movable support 6. However, examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case Besnard is relied upon to teach separable parts for the purpose of facilitating access to areas of the apparatus. Since the intermediate portion 8 and mobile support 6 are both rotatable about an axis, in 
With regards to claim 23, applicant argues against the combination in view of Marcroft citing “Marcroft makes no mention whatsoever of surgical or medical applications of such a system. Marcroft also makes no mention of lateral loading, nor of how adding stabilisers may assist with minimising such loading.”, and “Macroft makes no mention whatsoever of minimising lateral load on the servo motor subassembly 136”, where a person having ordinary skill in the art would have no motivation to consider the disclosure of Marcroft. Examiner respectfully disagrees. Regarding the combination in view of Marcroft, examiner notes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner further notes in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical tables relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Soltermann, Besnard, Marcroft, and Pageot.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/25/2022